         Case 1:17-cv-00150-SPW Document 54 Filed 03/25/19 Page 1 of 13



Jason A. Williams
DATSOPOULOS, MacDONALD & LIND, P.C.
201 West Main Street, Suite 201
Missoula, Montana 59802
Telephone: (406) 728–0810
Facsimile: (406) 543-0134
Email:     jwilliams@dmllaw.com

Attorney for Plaintiff

                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

ADAM CHENOWETH                       CCause No.: CV 17-0150-BLG-SPW-JC

             Plaintiff,                 RESPONSE IN OPPOSITION TO
                                       DEFENDANT’S BRIEF IN SUPPORT
 v.                                        OF MOTION IN LIMINE

YELLOWSTONE COUNTY

              Defendant.


                                    INTRODUCTION

        Defendant seeks to exclude evidence and argument regarding the:

      1. The Veterans’ Employment Training and Service (herein after “VETS”)

        investigation and report;

      2. The reinstatement of Adam Chenoweth (herein after “Mr. Chenoweth”) as a

        Deputy for Yellowstone County; and

      3. Whether the Court should reinstate Mr. Chenoweth as a Deputy and award

        him front pay.
                                          1
       Case 1:17-cv-00150-SPW Document 54 Filed 03/25/19 Page 2 of 13



      Plaintiff was contacted regarding Defendant’s motion and they indicated

they are opposed to it. Plaintiff provided case law showing that such motion would

be futile. Moreover, Plaintiff indicated that as case law is clear as to the

admissibility of the aforementioned items, that they would seek attorney fees if

such a motion was filed. See Exhibit “A.”

      Despite the case law and notice of seeking attorney fees, Defendant filed

their Motion in Limine. (ECF No. 52) As a result of this Motion in Limine,

Plaintiff is required to spend time on responding to the futile motion.

      Section 4322 of the Uniformed Services Employment and Reemployment

Rights Act of 1994 (herein after “USERRA”) authorizes the Secretary of Labor to

conduct investigations to ensure compliance with the terms of USERRA. 38 U.S.C.

§ 4322. During the time period covered by this case, the Department of Labor

(herein after "DOL") conducted an investigation and produced the VETS

investigation and report.

      After a review of the DOL found that Mr. Chenoweth’s Military Service

Obligations (herein after “MSO”) were a factor in his termination. The

Defendant’s allegation is that the DOL was wrong. Therefore, they are

understandably threatened by the implications of the DOL's conclusions.

      Section 4323 states the remedies available under the USERRA. Such

remedies include that they “require the employer to comply with the provisions of

                                          2
       Case 1:17-cv-00150-SPW Document 54 Filed 03/25/19 Page 3 of 13



this chapter.” Such enforcement would naturally include the reinstatement of Mr.

Chenoweth. The remedies also include that the “employer to pay the person an

amount equal to the amount referred to in subparagraph (B) as liquidated damages,

if the court determines that the employer's failure to comply with the provisions of

this chapter was willful.” 38 U.S.C. § 4323.

      The jury would necessarily need to here information about the request for

reinstatement as well as the issues of front pay to determine if the actions of

Defendant warrant the remedies contained in the statute. Defendant’s motion is

substantively unclear, meritless, and should be denied.

                                      FACTS

       On or about June 19, 2014, Adam Chenoweth was hired by Yellowstone

County. During all times relevant to this action Mr. Chenoweth was enlisted with

the National Guard. At no point in time was Mr. Chenoweth notified that his

employment with Defendant was at risk. On or about April 29, 2015, Mr.

Chenoweth informed his supervisor at Yellowstone County Sheriff’s Office of an

upcoming MSO. This MSO was a short notice obligation. For reasons that are

unknown, Defendant began contacting military officers about Mr. Chenoweth’s

MSO. Two days after Mr. Chenoweth notified Defendant of his MSO, Defendant

terminated his employment with Yellowstone County Sheriff’s Office.

      Soon thereafter, Mr. Chenoweth notified the DOL about his termination. The

                                         3
       Case 1:17-cv-00150-SPW Document 54 Filed 03/25/19 Page 4 of 13



DOL, through VETS, investigated Mr. Chenoweth’s termination. The VETS report

concluded that “The facts clearly show that Mr. Chenoweth’s military service was

a motivating factor when he was terminated from the Yellowstone County

Sheriff’s Office on May 1, 2015.” See Exhibit “B,” pg. 13.

      Noted in the VETS report, is that the VETS was unable proceed with

settlement proposals as Defendant was unwilling to participate in any settlement

discussions. See Exhibit “B,” pg. 15. The actions of Defendant forced Mr.

Chenoweth to pursue this case as they were unwilling to comply with USERRA or

resolve the dispute between Mr. Chenoweth and Defendant.

      Mr. Chenoweth has requested re-employment on several occasions all of

which have been denied by Defendant.

                LEGAL STANDARD - MOTIONS IN LIMINE

      To exclude evidence on a motion in limine, “the evidence must be

inadmissible on all potential grounds.” U.S. v. Haischer, 2012 WL 5199148, at *1,

citing Ind. Ins. Co. v. Gen. Elec. Co., 326 F.Supp.2d 844, 846 (N.D.Ohio 2004).

“Unless evidence meets this high standard, evidentiary rulings should be deferred

until trial so that questions of foundation, relevancy and potential prejudice may be

resolved in proper context.” Haischer, at *1, citing Hawthorne Partners v. AT & T

Tech., Inc., 831 F.Supp. 1398, 1400 (N.D.Ill. 1993). This is because although

rulings on motions in limine may save “time, costs, effort and preparation, a court

                                          4
       Case 1:17-cv-00150-SPW Document 54 Filed 03/25/19 Page 5 of 13



is almost always better situated during the actual trial to assess the value and utility

of evidence.” Haischer, at *1, citing Wilkins v. Kmart Corp., 487 F.Supp.2d 1216,

1219 (D.Kan. 2007).

      In limine rulings are provisional. Such “rulings are not binding on the trial

judge [who] may always change his mind during the course of a trial.” Haischer,

at *1, citing Ohler v. United States, 529 U.S. 753, 758 n. 3 (2000). “Denial of a

motion in limine does not necessarily mean that all evidence contemplated by the

motion will be admitted to trial. Denial merely means that without the context of

trial, the court is unable to determine whether the evidence in question should be

excluded.” Haischer, at *1, citing Ind. Ins. Co., 326 F.Supp.2d at 846.

      However, a motion in limine should not be used to resolve factual disputes

or weigh evidence. Haischer, at *1, citing C & E Servs., Inc. v. Ashland, Inc., 539

F.Supp.2d 316, 323 (D.D.C. 2008).

                                    ARGUMENT

      A.     Case law already has held that USERRA reports are admissible

      The USERRA investigative report by the DOL is admissible under the

public records hearsay exception. “Plaintiff correctly points out that while pure

interpretations of the law are not admissible under this exception, factual

determinations, including factual "opinions" and "conclusions" fall under this

exception to the hearsay rule. Quinn v. Everett Safe & Lock, Inc., 53 f. supp. 3d

                                           5
       Case 1:17-cv-00150-SPW Document 54 Filed 03/25/19 Page 6 of 13



1335, 1339 (W.D. Wash. 2014); citing Beech Aircraft Corp. v. Rainey, 488 U.S.

153, 162, 109 s. ct. 439, 102 l. ed. 2d 445 (1988).

      In Quinn the court found “that the DOL letter falls under the public records

hearsay exception in Federal Rule of Evidence 803(8), as the letter may be

characterized as a "factual finding[] from a legally authorized investigation." Fed.

R. Evid. 803(8) …The DOL's determination of the reasons motivating Mr. Quinn's

termination is a factual conclusion. See Ruiz v. Fernandez, 949 F. Supp. 2d 1055,

1063 (E.D. Wash. 2013) (holding an analogous DOL report admissible as "the

report falls within the hearsay exception set forth in Evidence Rule 803(8)").”

Quinn at Supp. 3d 1335, 1339 (W.D. Wash. 2014).

      Under Federal Rule of Evidence 803(8), a public record or report is not

excluded by the hearsay rules in a civil case if it sets out "factual findings from a

legally authorized investigation" and "neither the source of information nor other

circumstances indicate a lack of trustworthiness." Documents that fall within Rule

803(8) "are presumed trustworthy, placing the burden of establishing

untrustworthiness on the opponent of the evidence." United States v. Loyola-

Dominguez, 125 F.3d 1315, 1318 (9th Cir. 1997) (internal quotation omitted); see

also Johnson v. City of Pleasanton, 982 F.2d 350, 352 (9th Cir. 1992) ("A party

opposing the introduction of a public record bears the burden of coming forward

with enough negative factors to persuade a court that a report should not be

                                           6
       Case 1:17-cv-00150-SPW Document 54 Filed 03/25/19 Page 7 of 13



admitted.").

Ruiz v. Fernandez, 949 F. Supp. 2d 1055, 1062 (E.D. Wash. 2013).

      The Quinn case also evaluated the probative value versus the prejudicial risk

and agreed with admitting the evidence as “alleged deficiency of the DOL's

investigation should go to the weight of this letter, not its admissibility, a view

with which the Court agrees. Defendant, of course, is free to present evidence

refuting the findings of the DOL and may point out deficiencies in the DOL

determination but that evidence would go to the weight of the evidence.

      Defendant has also argued that the document is not complete. However, the

large redacted sections relate to communication with Defendant’s agents or

employees. They have the ability to obtain any information in those redacted

sections as they are Defendant’s agents or employees. The Court has also ordered

the release of Mr. Chenoweth’s military records as it relates to this case which

would further plug any redacted portions of the DOL’s report. “Defendants will be

free at trial to emphasize to the jury their view that the DOL determination was

based on an incomplete picture of the situation, which, if credibly done, would be

sufficiently comprehensible to remove any unfairly or incorrectly prejudicial

effects the determination might have on the jury.” Quinn at 53 F. Supp. 3d 1335,

1340 (W.D. Wash. 2014).

      Defendant’s arguments are unsubstantiated by case law, the DOL’s report

                                           7
       Case 1:17-cv-00150-SPW Document 54 Filed 03/25/19 Page 8 of 13



and the facts of the case. The DOL's determination of the reasons motivating Mr.

Chenoweth’s termination is a factual conclusion. See Ruiz v. Fernandez, 949 f.

supp. 2d 1055, 1063 (E.D. Wash. 2013) (holding an analogous DOL report

admissible as "the report falls within the hearsay exception set forth in evidence

rule 803(8)"). Defendant’s Motion in Limine in regards to the VETS report should

be denied.

      B.     Reemployment must be discussed at the trial as the USERRA
             addresses reemployment in the act.

      It is unclear on how Defendant can request that reemployment of Mr.

Chenoweth should be excluded. This case was brought under a violation of the

USERRA. Within the sections of the USERRA there are several sections dealing

with reemployment. 38 U.S.C. § 4312. Reemployment rights of persons who serve

in the uniformed services states:



      (a) Subject to subsections (b), (c), and (d) and to section 4304, any

      person whose absence from a position of employment is necessitated

      by reason of service in the uniformed services shall be entitled to the

      reemployment rights and benefits and other employment benefits of

      this chapter if…



      Defendant is asking that this court limit his remedies that are available to
                                          8
       Case 1:17-cv-00150-SPW Document 54 Filed 03/25/19 Page 9 of 13



him. The USERRA does not speak to when these issues may be raised, but whether

they are rights available to him. Limiting the ability to discuss reemployment

would deprive Mr. Chenoweth of the rights that he has been granted under the

USERRA.

      Moreover, it would create more confusion than any probative value in

excluding the reemployment right of Mr. Chenoweth. It is unclear on how the

obligations and duties of employers can be explained under the USERRA if we

cannot use information found in the statute.

      This motion should be denied as Mr. Chenoweth has requested

reemployment but was denied by the Defendant. The USERRA grants Mr.

Chenoweth the ability to be reemployed and the jury should be able to hear

information as it relates to the reemployment option of Mr. Chenoweth.

      C.     The ability to obtain front pay is independent from his
             reemployment and front pay and reemployment should be
             allowed at trial.

      It is unclear on what Defendant is asking for under their third request.

However, it is clear that it is within the Court's discretion based upon USERRA's

broad equitable powers to award Mr. Chenoweth’s front pay damages, even

without considering his possible future wages. See Carpenter v. Tyler Indep. Sch.

Dist., 226 F. App'x 400 (5th Cir. 2007).

      38 U.S.C. § 4311(a) states:

                                           9
       Case 1:17-cv-00150-SPW Document 54 Filed 03/25/19 Page 10 of 13



      (a) A person who is a member of, applies to be a member of,
      performs, has performed, applies to perform, or has an obligation to
      perform service in a uniformed service shall not be denied initial
      employment, reemployment, retention in employment, promotion, or
      any benefit of employment by an employer on the basis of that
      membership, application for membership, performance of service,
      application for service, or obligation. Emphasis added

      It is logical that if Mr. Chenoweth was not terminated by Defendant or if he

was reinstated at an earlier time, Mr. Chenoweth would be farther along in his

career as a law enforcement officer. The time in which Mr. Chenoweth has not

been a law enforcement has put him farther back on his career both in regards to

his position and his salary.

      Mr. Chenoweth’s expert report indicated that it is reasonable to assume that

there would be a 2% growth rate in an officer’s salary. Mr. Chenoweth has been

denied this benefit and even if he were to be reemployed, this amount would be a

damage that he would experience. The front pay calculation is independent of the

reemployment status.

      To appropriate compensate Mr. Chenoweth in regards to Defendant’s

violation of USERRA, front pay must be considered regardless of the employment

status of Mr. Chenoweth.

                                 CONCLUSION

      The Federal Rules of Evidence and case law are clear that the DOL’s VETS

report is admissible. All of Defendant’s arguments for exclusion of the VETS

                                        10
      Case 1:17-cv-00150-SPW Document 54 Filed 03/25/19 Page 11 of 13



report go to credibility and weight, not admissibility. Moreover, the USERRA

provides for the remedies that Defendant is trying to exclude and any limitation of

those rights would deny Mr. Chenoweth his rights. Defendant’s motion must be

denied.

      RESPECTFULLY SUBMITTED this 25th day of March, 2019.

                               /s/ Jason Williams
                               Jason Williams
                               DATSOPOULOS, MacDONALD & LIND, P.C.
                               Attorneys for Mr. Chenoweth




                                        11
      Case 1:17-cv-00150-SPW Document 54 Filed 03/25/19 Page 12 of 13



                      CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(d)(2)(E), the undersigned certifies that this brief

complies with L.R. 7.1(d)(2)(A). According to the word processing system used to

prepare this brief, and excluding the caption and certificates of compliance and

service, the brief contains 2,132 words.


                                /s/ Jason Williams
                                Jason Williams
                                DATSOPOULOS, MacDONALD & LIND, P.C.




                                           12
      Case 1:17-cv-00150-SPW Document 54 Filed 03/25/19 Page 13 of 13



                         CERTIFICATE OF SERVICE

       I, Jason A. Williams, of Datsopoulos, MacDonald & Lind, P.C., hereby
certify that on March 25, 2019, I served a true and correct copy of the foregoing
document, postage prepaid, to the following by the following means:



[ ] U.S. Mail                               Levi Robison
[ ] FedEx                                   Deputy Yellowstone County Attorneys
[ ] Hand-Delivery                           Yellowstone County Courthouse,
[ ] Facsimile                               Room 701
[ ] Certified Mail, Return Receipt          P.O. Box 35025
Requested                                   Billings, MT 59107
[ ] Email                                   lrobison@co.yellowstone.mt.gov
[x] ECF Electronic Filing




                                     By:      /s/ Jason A. Williams
                                              Counsel for Plaintiff




                                       13
